40
11
12
13
14

15

17
18
19
"20
21
22
23
24
25
26
"27
OURT PAPER

“ATE OF CaUFORNIA
O 113 (REV. $95)

TS Neon eres

Case 5:18-cv-05558-BLF Document 24-3 Filed 01/27/20 .Page 1 of 1

DECLARATION OF SERVICE BY MAIL &
- BY PERSON IN STATE CUSTODY
(C.C.P. 8S 10LSTA), 2015.5)
Fed.R.Civy.P.Rule 6 (d)
. : ‘On.0.. .
I, Shikeb Saddozai ,the undersigned,de ARS,
yo. ao

 

IT am a resident of Corcoran in the county ‘ofok
State of California, My address is: Shikeb Saddozatx
Corcoran State P
P.O.Box 3461
Corcoran C.A. G3

 

On, January~ 29 2020

* PLAINTIFF'S DECLARATION IN SUPPORT OF MOTION FOR
RECONSIDERATION OF APPOINTMENT OF COUNSEL UNDER II

NECESSARY FOR DUE PROCESS

) MOTION FOR RECONSIDERATION ‘OF APP
NEW GROUNDS NECESSARY FOR DUE PROCESS,

(BY U.S.MAIL) on all other’ parties to this action,a

addresses listed below,
said document(s)thereof;enclosed in a sea

sealed envelope to prison

Rehabilitations Corcoran State. Prison |:
in:tha.dfdinary course of business for

San Jose,C.A. 95113-3095 |

I DECLARE UNDER THE PENALTY OF PERJURY THAT ALL OF
FOREGOING IS TRUE AND CORRECT. ™ ,
Executed on: January- 22,2620 yat Corcoran

Declarant

 

 

wy
on ©
o

I-am over the age of 18 years,and I am a ‘party OStpe matter.

I served the attached document(s);

OINTMENT OF COUNSEL. UNDER

by placing true and correct. copies of
led envelope(verified

by prison officials)with postage: fully prepaid,and turned
officials to be placed in a deposit

box provided by California Department of Corrections a'nd
mailing witn the United|.
States Postal Service as per the regulations governing

out-going Legal Mail.
8 te * Clerk,U.S.D.C.,Northern Dist,
280 South First Street,Rm-2112

&
590
rieon

212

EW GROUNDS”

t the

THE

California.

 
